Citation Nr: 9904883	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  98-14 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for recognition as the surviving 
spouse of the veteran for VA purposes.  



REPRESENTATION

Appellant represented by:	Mary A. Nester, Attorney



ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel

INTRODUCTION

The veteran had active service from June 1954 to June 1956.  

By a decision dated in May 1996, the Board of Veterans' 
Appeals (Board) denied the appellant's claim for recognition 
as the veteran's surviving spouse for VA purposes on the 
grounds that the appellant and the veteran were legally 
divorced under the laws of the State of Oregon in February 
1983, and that the parties did not thereafter reside together 
prior to the veteran's death in June 1983.

This case comes before the Board on appeal from a May 1997 
decision of the RO that found that new and material evidence 
had not been submitted to reopen the appellant's claim for 
recognition as the veteran's surviving spouse for VA 
purposes.  

Section 1(b) of Public Law No. 105-111 (November 21, 1997), 
permits challenges to Board decisions on the ground of 
"clear and unmistakable error" (CUE).  On January 13, 1999, 
VA published a final rule in the Federal Register, 64 FR 
2134, amending the Rules of Practice of the Board of 
Veterans' Appeals, 38 C.F.R. Part 20, to implement the new 
statutory provisions of Pub. L. No. 105111.  The new 
regulations, effective February 12, 1999, permit a claimant 
to demand review by the Board to determine whether CUE exists 
in an appellate decision previously issued by the Board, with 
a right of review of such determinations by the U.S. Court of 
Veterans Appeals.

In correspondence, dated in May 1997, the appellant's 
attorney suggested that there was clear and unmistakable 
error (CUE) in the Board's 1996 decision finding that the 
veteran and appellant were divorced at the time of the 
veteran's death.  However, inasmuch as the attorney has 
failed to identify any specific error of fact or law 
contained in the record at the time of that 1996 decision, 
the appellant has not raised a valid CUE claim.  "If a 
claimant-appellant wishes to reasonably raise CUE there must 
be some degree of specificity as to what the alleged error 
is."  Fugo v. Brown, 6 Vet.App. 40, 43 (1993). "[M]erely to 
aver that there was CUE in a case is not sufficient to raise 
the issue."  Id. at 43-44.


REMAND

The appellant and the veteran were married in Oregon in 
September 1953.  They obtained a divorce in Oregon in 
February 1983.  The veteran was service connected for 
schizophrenia evaluated as 100 percent disabling at the time 
of his death in July 1983.  He had been rated as totally 
disabled due to schizophrenia on the basis of unemployability 
from April 1973 until October 1980, at which time the schizo-
phrenia was rated as 100 percent disabling on a schedular 
basis.  The veteran died at a VA hospital of hepatic coma due 
to or a consequence of advanced portal cirrhosis.

At a hearing in August 1995, the appellant was asked if she 
was suggesting that the divorce decree was deficient.  She 
responded that "there was a situation with the attorney" 
(see pages 11 and 19 of the transcript) but her son 
interrupted on both occasions as he did not feel that this 
was pertinent to what he was discussing.

The Board decision in May 1996 denied the appellant's appeal 
finding that she was not the surviving spouse of the veteran 
for VA purposes as she and the veteran had obtained a valid 
divorce in the State of Oregon in February 1983 and thus, she 
was not married to the veteran at the time of his death in 
July 1983 and could not be his surviving spouse.  The Board 
held that following the February 1983 judgment of divorce, 
both parties remained in Oregon but the evidence showed that 
they resided at separate addresses.  The Board further noted 
that the appellant had not submitted competent evidence from 
the State of Oregon showing that the February 1983 judgment 
of divorced had been set aside or otherwise declared invalid.

In the decision of May 1996, the Board noted that the 
evidence supported the appellant's claim that the veteran was 
singularly responsible for the divorce as it was preceded by 
30 years of abusive behavior by the veteran.  The Board 
stated that should the appellant submit competent evidence 
showing that the February 1983 judgment of divorce was 
invalid, she may be the veteran's "surviving spouse" 
because of an existing valid marriage and separation procured 
by the veteran, or due to the veteran's misconduct without 
the fault of the spouse prior to his death.

In April 1997, an attempt to reopen the appellant's 
previously denied claim was filed by her current attorney.  
In an attempt to reopen her claim, she has advanced a new 
theory of entitlement, i.e., that her February 1983 divorce 
was invalid due to the veteran's mental status at the time of 
the divorce.  In support of her claim to reopen, she has 
furnished two supporting affidavits.

In an affidavit dated in April 1997, H.E., the attorney who 
had represented both parties in the 1983 dissolution of 
marriage action, stated that he was aware of the veteran's 
longstanding mental illness and that in all likelihood the 
veteran did not understand the ramifications that a divorce 
would have on the appellant's entitlement to VA benefits and 
that, in fact, this matter had not come up in his discussions 
with the parties.  He further noted while he did not know the 
reason for the veteran's insistence on a divorce, it could 
have been that the veteran thought it would be in her best 
interest because of his longstanding mental illness and the 
effect his illness was having on the appellant.  Finally, he 
opined that the veteran may have been delusional at the time 
he insisted on a divorce, because if he had known that he 
would soon die and that a divorce would preclude the 
appellant from obtaining VA benefits, he would not have 
proceeded with the divorce action.  

Also submitted was an April 1997 affidavit from the appellant 
in which she stated that the veteran had become increasingly 
delusional and agitated toward the end of 1982 and began 
insisting on a divorce.  She noted that H.E., their attorney, 
recommended filing for divorce to ease the veteran's 
agitation.  She stated that at no time were the legal 
ramifications of the divorce discussed and that the veteran 
seemed to forget about the divorce once it was granted.  She 
further stated that the veteran continued to refer to her as 
his wife after the divorce and up to the time of his death 
and assured her that she would be entitled to VA benefits as 
his widow.  

In the substantive appeal, the appellant's attorney argued 
that medical records establish that the veteran was 
incompetent at the time of his alleged divorce and that there 
is no need for further medical evidence to establish this 
matter.  It is also contended that an attorney representing a 
client has the legal capacity and authority to determine 
competency regarding such matters as Dissolution of Marriage.  
It is argued that the medical records as well as the 
affidavits from the veteran's attorney and his wife regarding 
his state of mind at the time he sought a divorce establish 
that the divorce was not valid.

VA regulations provide as follows:

The validity of a divorce decree, regular 
on its face, will be questioned by the VA 
only when such validity is put in issue 
by a party thereto or a person whose 
interest in a claim for VA benefits would 
be affected thereby.  In cases where 
recognition of the decree is thus brought 
into question, where the issue is whether 
the veteran is single or married 
(dissolution of a subsisting marriage), 
there must be a bona fide domicile in 
addition to the standards of the granting 
jurisdiction respecting validity of 
divorce.

38 C.F.R. § 3.206 (in pertinent part).

The record shows that the appellant and the veteran were 
residents of Oregon and were married and divorced in Oregon.  
It is neither contended nor shown that the Oregon Court 
lacked jurisdiction over the veteran and appellant or the 
subject matter at the time of the divorce proceedings in 
1983.  

The veteran was last examined for disability evaluation 
purposes in November 1977.  The examiner noted that the 
veteran had been a resident of a group home convalescent 
center because his wife would not have him back.  The 
examiner felt that this was due to his physically aggressive 
and hostile behavior.  The examiner noted that the veteran's 
mood had a somewhat euphoric childlike giggling quality, 
which was characteristic of some regressed chronic 
schizophrenics.  If not interrupted, the veteran would talk 
on endlessly about various preoccupations.  He stated that he 
was an inventor, writer, composer, artist, etc.  Because of 
his intense preoccupation with idiosyncratic concerns, his 
judgment and reality testing were impaired.  There are no 
more recent medical records associated with the claims 
folder.

As noted above, the veteran died at a VA hospital and the 
attorney for the appellant has asserted that medical records 
establish that the veteran was incompetent at the time of his 
alleged divorce.  However, no medical records are on file 
from any VA medical facility since 1977.  In general, the 
Board does not have jurisdiction to consider the claim or to 
order additional development in the absence of a finding of 
new and material evidence.  See Barnett v. Brown, 83 F.3d. 
1380 (Fed.Cir. 1996).  Nevertheless, pursuant to Bell v. 
Derwinski, 2 Vet. App. 611 (1992), any VA medical records 
which are in existence are constructively of record and the 
failure of the RO or the Board to consider any such pertinent 
records might constitute clear and unmistakable error, even 
though such evidence was not actually in the record assembled 
for appellate review.  See VAOPGCPREC 12-95.  In 
circumstances such as these, the Board will not speculate as 
to the probative value, if any, of VA medical records not on 
file.  Furthermore, the Federal Circuit also emphasized in 
Hodge that the RO should consider whether the evidentiary 
record is complete before a rating decision is made.

Based on the foregoing, the Board finds that the appellant 
has effectively placed in issue the validity of the 1983 
Oregon divorce.  Accordingly, additional development is 
necessary in order to comply with the provisions of 38 C.F.R. 
§ 3.206.

1.  The RO should request the appellant 
to identify all medical care providers 
who treated the veteran during the years 
shortly before his death.  The appellant 
should also be invited to offer any other 
evidence or argument in support of her 
claim, to include any clarification of 
her remarks concerning the situation 
which occurred with the attorney to which 
she referred at the August 1995 hearing.  

2.  Even if the appellant fails to 
respond, the RO should obtain complete VA 
medical records concerning the veteran 
for the period from 1977 until his death 
in 1983.  Additionally, the RO should 
obtain records from the Social Security 
Administration regarding its determina-
tion that the appellant is eligible for 
Social Security widow's benefits on the 
record of the veteran.

3.  After completion of the above, the RO 
should obtain an opinion from its 
Regional Counsel.  The Regional Counsel 
should be requested to review the 
evidence of record and provide an opinion 
as to whether the 1983 divorce decree is 
valid.  The rationale for such opinion 
should be explained fully, and should 
include appropriate citations to legal 
sources.

4.  The RO should then review the 
expanded record and make a formal 
determination as to the validity of the 
1983 divorce decree and whether new and 
material evidence has been submitted to 
reopen the claim.  If the decision 
remains adverse to the appellant, the RO 
should furnish her and her attorney with 
a supplemental statement of the case 
setting forth a summary of the evidence 
and a detailed analysis of the reasons 
and bases for the decision.  The 
appellant must be afforded an opportunity 
to reply before the record is returned to 
the Board for further appellate 
consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 8 -
